               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 DONNA CURLING, ET AL.,
 Plaintiffs,
                                               DECLARATION OF
 v.                                            J. ALEX HALDERMAN

 BRAD RAFFENSPERGER, ET AL.,
 Defendants.                                   Civil Action No. 1:17-CV-2989-AT




      Pursuant to 28 U.S.C. § 1746, J. ALEX HALDERMAN declares under

penalty of perjury that the following is true and correct:

      1.     I hereby incorporate my previous declarations as if fully stated herein.

I have personal knowledge of the facts in this declaration and, if called to testify as

a witness, I would testify under oath to these facts.

      2.     I have reviewed the “Letter Report” prepared by Pro V&V concerning

version 5.5.10.32 of the Dominion BMD software (Dkt. No. 939). The report makes

clear that Pro V&V performed only cursory testing of this new software. The

company did not attempt to independently verify the cause of the ballot display

problem, nor did it adequately verify that the changes are an effective solution. Pro
V&V also appears to have made no effort to test whether the changes create new

problems that impact the reliability, accuracy, or security of the BMD system.

      3.     This superficial testing is deeply concerning, because Pro V&V’s

characterization of the source code changes indicates that they are considerably more

complicated than what Dr. Coomer previously testified was the threshold for

considering a change to be “de minimis”: “literally a one-line configuration change

in some config file that would have no material impact on the system” (Dkt. No. 905

at 102:18-103:14). Instead, Pro V&V states that Dominion made two kinds of

changes and modified lines in five different source code files. In general, changes

that affect more lines of source code or more source code files are riskier than smaller

change, as there is a greater likelihood that they will have unintended side-effects.

Changes to source code files, as Dominion made here, also tend to be riskier than

changes to “config[uration] files.”

      4.     The nature of the changes gives me further reason for concern.

According to Pro V&V, one change involved changing a “variable declaration” to

modify the “type” of a variable. A variable’s type determines both what kind of data

it holds and how operations on it function. Although changing a variable declaration

often involves differences in only one line of source code, the effect is a change to

how the program operates everywhere the variable is used, which could involve



                                           2
many parts of the source code and span multiple files. For this reason, changing a

variable’s type frequently introduces new bugs that are difficult to detect. I have

often experienced such problems while writing software myself.

      5.      It is not possible to evaluate the effects of such a change by analyzing

only the lines of source code that have been modified. Yet Pro V&V’s description

of its “source code review” is consistent with having done nothing more. The

company could have engaged an expert in the specific programming language to

analyze the quality of the changes and look for subtle side-effects throughout the

code, but it appears that they did not.

      6.      Instead, the report states that “Pro V&V conducted functional

regression testing.” Regression testing has a well-defined meaning in computer

science: checking that a change to a system does not break its existing functionality.

After a change to a voting system like this, rigorous regression testing is essential

for ensuring that the system’s reliability, accuracy, and security are not degraded.

Yet the testing Pro V&V describes performing is not regression testing at all.

Instead, the company focused entirely on checking whether the ballot display

problem was fixed and makes no mention of testing any other functionality

whatsoever.




                                          3
      7.     Even for this limited purpose, Pro V&V’s testing methodology is

inadequate. They first tried to observe the error while using the current version of

the BMD software, 5.5.10.30. They managed to trigger it using an artificial test

ballot but failed to reproduce it using the real ballot design from Douglas County

(where the problem was observed during L&A testing) even after 400 attempts.1

They then performed the same checks using the 5.5.10.32 software. Pro V&V’s basis

for concluding that the new software corrects the problem is that they were unable

to trigger the error with either ballot after 400 tries. Yet this ignores the obvious

possibility that the error might simply be eluding them, as it did with the Douglas

County ballot under version 5.5.10.30.

      8.     That is the full extent of the testing described in Pro V&V’s report.

They did not test that the other functionalities of the machine are not impacted by

the change. They did not test that the BMD selected and printed results accurately,

nor did they test that security was unaffected. Tests only answer the questions you

ask. Here—regardless of what Pro V&V intended—the only questions asked were:

“Is the stated error observed when using the old software?” and “Is the stated error

observed when using the new software?” They did not ask, “Is Dominion correct



1
 It is curious that Pro V&V was unable to reproduce the problem experienced in
Douglas County, but they appear not to have made any effort to investigate this.

                                         4
about the cause of the problem?” They did not ask, “Does this change absolutely and

completely fix the issue?” Most importantly, they never asked or answered the key

question for determining whether the change is de minimis, “Will these

modifications have any impact on the rest of the voting system’s functionality?”

      9.     Even if the change does correct the bug without introducing new

problems, it still represents a significant security risk, because of the possibility that

attackers could hijack the replacement software to spread malware to Georgia’s

BMDs.

      10.    Defendants say they will guard against this using hash comparisons, but

the hash comparison process they have described is inadequate in several ways.2 As

I have previously explained, examining the hash that the BMD displays on screen

provides no security, because malware on the BMD could be programmed to

calculate and display the expected hash. Although the State now says it will perform

some acceptance testing at a central facility, such testing has limited value at best.

Even if performed correctly—by securely computing the hash of the software using

a device that is assuredly not affected by malware—acceptance testing can only



2
 The Pro V&V report lists the hash of a file named ICX.iso, which presumably
contains the APK as well as other files. Without access to the ICX.iso file, I cannot
confirm whether that the software purportedly being installed on the BMDs is the
same as the software Pro V&V built and tested.

                                            5
confirm that the new software was not modified between Pro V&V and the test

facility. It does not ensure that the new software actually matches Dominion’s source

code or that it will not be modified during later distribution to counties or installation

on the tens of thousands of BMDs statewide.

      11.    The report mentions that Pro V&V performed a “trusted build” of the

new software. This refers to the process by which Pro V&V compiled the source

code to produce the APK file for distribution and installation throughout Georgia.

The result of compiling source code, often called a software “binary,” is in a non-

human readable format, and it is not possible in general to confirm that a binary

faithfully matches source code from which it was purportedly compiled. As a result,

if Pro V&V were to modify the BMD software to introduce malicious

functionality—or if attackers who infiltrated their systems were to do so3—there



3
  Notably, Pro V&V’s website (http://www.provandv.com/) does not support
HTTPS encryption, and modern web browsers warn users that it is not secure, as
shown below. In my experience, organizations that fail to support HTTPS are
likely to be ignoring other security best practices too, which increases the
likelihood of attackers successfully infiltrating their systems.




                                            6
would be no readily available way for the State or Dominion to detect the change.

The State’s election security experts themselves have emphasized the risk of election

manipulation by so-called “insiders.”

      12.    Defendants state that Pro V&V has submitted the report to the EAC to

seek approval for a de minimis change. The EAC’s de minimis software change

process was introduced less than a year ago, and, as far as I am aware, it has only

been invoked on one or two occasions so far. In my opinion, the EAC cannot make

an informed determination as to whether the new Dominion software meets the de

minimis standard based on the information contained in Pro V&V’s report, and I

sincerely hope the agency demands more rigorous testing before allowing the

software to be used under its certification guidelines.



      I declare under penalty of the perjury laws of the State of Georgia and the

United States that the foregoing is true and correct and that this declaration was

executed this 3rd day of October, 2020 in Ann Arbor, Michigan.




                                        J. ALEX HALDERMAN




                                          7
